DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0033264) in view of Lu (US 2016/0365687), and further in view of Rijssemus (US 2012/0081190).

Claim 1, Li teaches a signal splitting device adapted to be installed in a cable television (CATV) passive apparatus, the CATV passive apparatus including a base and a cover that are separably connected to each other (i.e. housing), and an input terminal and an output terminal (i.e. input output ports) that are spaced apart from each other and that are mounted to the base (fig. 1; p. 0040), said signal splitting device comprising: 
a circuit board that is adapted to be disposed in the cover (i.e. board) (p. 0067-0068); 
a first connecting terminal that is mounted to said circuit board, and that is adapted to correspond to the input terminal in position and to be electrically connected to the input terminal (i.e. input port 810) (fig. 8; p. 0087); 
a second connecting terminal that is mounted to said circuit board, that is spaced apart from said first connecting terminal, and that is adapted to correspond to the output terminal in position and to be electrically connected to the output terminal (i.e. output ports 870, 872, 874) (fig. 8; p. 0088); and 
a signal splitting circuit (860) that is disposed on said circuit board and that is electrically connected between said first connecting terminal and said second connecting terminal (fig. 8; p. 0088), 
wherein each of said first and second connecting terminals includes a pin (i.e. pin diode) that is adapted to electrically connect said circuit board and the corresponding one of the input terminal and the output terminal, and said pin of each of said first and second connecting terminals has a segment that is between said circuit board (i.e. gate) and the corresponding one of the input terminal and the output terminal (p. 0017-0018) 
Li is silent regarding the specific feature of “a pin that has a length ranging from 4 to 15 mm, such that a useful frequency band of the CATV passive apparatus covers 1.5 GHz”.
Lu teaches the specific feature of “a pin that has a length ranging from 4 to 15 mm” (i.e. 6mm) (p. 0005-0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a pin diode as taught by Lu to the system of Li to allow for connection to a splitter port (p. 0008).
Rijssemus teaches the specific feature of “such that a useful frequency band of the CATV passive apparatus covers 1.5 GHz” (p. 0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a higher frequency range as taught by Rijssemus to the system of Li to improve transmission over output ports of splitters (p. 0003).

Claim 2, Li is silent regarding the signal splitting device of claim 1, wherein said pin of each of said first and second connecting terminals is substantially shaped in a cylinder that has a diameter ranging from 0.8 to 1.5.5 mm and a length ranging from 8 to 20 mm.
Lu teaches the signal splitting device of claim 1, wherein said pin of each of said first and second connecting terminals is substantially shaped in a cylinder that has a diameter ranging from 0.8 to 1.5.5 mm (i.e. insertion seats) and a length ranging from 8 to 20 mm (i.e. height) (p. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a insertion ports of standard size as taught by Lu to the system of Li to allow for connection to a splitter port (p. 0008).

Claim 6, Li teaches the signal splitting device of claim 4, wherein said signal splitting circuit is a power supply circuit (i.e. active branch circuitry), and is configured to receive an electric power from an external power source (i.e. DC power) and to output the electric power, through one of said first and second connecting terminals (i.e. input port 72), to one of the input terminal and the output terminal that corresponds to said one of said first and second connecting terminals (p. 0045).

Claims 7 and 15, Li teaches the signal splitting device of claim 4, wherein said circuit board has a first side, and said first and second connecting terminals and said signal splitting circuit are disposed on said first side (i.e. ports 22, 34, etc.) (fig. 1). 
wherein said signal splitting circuit is configured to receive a main signal containing an alternating-current (AC) signal and a radio-frequency (RF) signal from the input terminal through said first connecting terminal (i.e. current circuitry) (fig. 2; p. 0018, 0052), and includes 
a signal blocking circuit (i.e. using switch) electrically connected between said first and second connecting terminals, and configured to block the RF signal and to allow the AC signal to pass therethrough (i.e. activate or deactivate) to said second connecting terminal (p. 0053-0056), 
a signal coupling circuit electrically connected between said first and second connecting terminals, and configured to receive the RF signal, to transmit a first part of the RF signal to said second connecting terminal, and to output a second part of the RF signal (i.e. switch allows the signal to be split into reference signal and phase-delayed signal) (p. 0060-0063), and 
a signal distributing circuit electrically connected to said signal coupling circuit, and configured to receive the second part of the RF signal from said signal coupling circuit and to distribute the second part of the RF signal (i.e. switch allows the signal to be split into reference signal and phase-delayed signal) (p. 0060-0063).

Claim 12, Li teaches “the signal splitting device of claim 2, each of the input terminal and the output terminal being a female connector, wherein said pin of each of said first and second connecting terminals is a metal pin” (i.e. pin diode) (p. 0048).
Li is not entirely clear in teaching the specific feature of “said pin that has a diameter ranging from 1.25 to 1.55 mm and that is adapted to be held by the corresponding one of the input terminal and the output terminal”.
OFFICIAL NOTICE is taken that it is common knowledge to one of ordinary skill in the art before the effective filing date of the present invention to have provided pins in a splitter device having a compatible diameter with the connectors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided specific pin diameters to the system of Li to allow for compatibility to connectors.

Claim 14, Li teaches the signal splitting device of claim 12, wherein said signal splitting circuit is a power supply circuit (i.e. active branch circuitry), and is configured to receive an electric power from an external power source (i.e. DC power) and to output the electric power, through one of said first and second connecting terminals (i.e. input port 72), to one of the input terminal and the output terminal that corresponds to said one of said first and second connecting terminals (p. 0045).

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0033264) in view of Lu (US 2016/0365687), and further in view of Rijssemus (US 2012/0081190), and further in view of Tatzel (US 2019/0067857).

Claim 3, Li is silent regarding the signal splitting device of claim 2, further comprising two insulating sleeves, each of said insulating sleeves having one end that is connected to said circuit board, surrounding a respective one of said first connecting terminal and said second connecting terminal, and being adapted to match a periphery of one of the input terminal and the output terminal that corresponds to the respective one of said first connecting terminal and said second connecting terminal and to facilitate connection of the respective one of said first connecting terminal and said second connecting terminal to the corresponding one of the input terminal and the output terminal.
Tatzel teaches the signal splitting device of claim 2, further comprising two insulating sleeves (i.e. first and second sleeves), each of said insulating sleeves having one end that is connected to said circuit board (i.e. printed circuit board), surrounding a respective one of said first connecting terminal and said second connecting terminal, and being adapted to match a periphery of one of the input terminal and the output terminal that corresponds to the respective one of said first connecting terminal and said second connecting terminal and to facilitate connection of the respective one of said first connecting terminal and said second connecting terminal to the corresponding one of the input terminal and the output terminal (p. 0130-0172).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided insultation of ports as taught by Tatzel to the system of Li to provide secure contact points (p. 0129).

Claim 4, Li is not entirely clear in teaching the signal splitting device of claim 3, each of the input terminal and the output terminal being a metal cylinder, 
wherein each of said first and second connecting terminals further includes a metal sleeve that is spaced apart from said circuit board and that is adapted to fittingly surround the corresponding one of the input terminal and the output terminal, and said pin of each of said first and second connecting terminals has one end fixedly connected to said circuit board and the other end connected to said metal sleeve, 
wherein each of said insulating sleeves is substantially shaped in a tube, and surrounds said metal sleeve of the respective one of said first and second connecting terminals so as to position the respective one of said first and second connecting terminals therein.
Lu teaches the signal splitting device of claim 3, each of the input terminal and the output terminal being a metal cylinder, 
wherein each of said first and second connecting terminals further includes a metal sleeve that is spaced apart from said circuit board and that is adapted to fittingly surround the corresponding one of the input terminal and the output terminal (i.e. locking ports 15, 16), and said pin (i.e. transmitting member 51, 61) of each of said first and second connecting terminals has one end fixedly connected to said circuit board and the other end connected to said metal sleeve (fig. 2; p. 0025), 
wherein each of said insulating sleeves is substantially shaped in a tube (15, 16), and surrounds said metal sleeve of the respective one of said first and second connecting terminals so as to position the respective one of said first and second connecting terminals therein (fig. 2; p. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a insertion ports of standard size as taught by Lu to the system of Li to allow for connection to a splitter port (p. 0008).

Claim 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0033264) in view of Lu (US 2016/0365687), and further in view of Rijssemus (US 2012/0081190), and further in view of Tatzel (US 2019/0067857), and further in view of Eriksen (US 10153600).

Claim 5, Li is silent regarding the signal splitting device of claim 4, wherein said pin of each of said first and second connecting terminals has two cylindrical segments having different diameters.
Eriksen teaches the signal splitting device of claim 4, wherein said pin of each of said first and second connecting terminals has two cylindrical segments having different diameters (i.e. first and second diameters) (col. 2-3, lines 58-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided differing pin diameters as taught by Eriksen to the system of Li to allow for coupling (col. 2-3, lines 58-18).

Claim 13, Li is not entirely clear in teaching the signal splitting device of claim 12, wherein said pin of each of said first and second connecting terminals has two cylindrical segments having different diameters.
Eriksen teaches teaching the signal splitting device of claim 12, wherein said pin of each of said first and second connecting terminals has two cylindrical segments having different diameters (i.e. first and second diameters) (col. 2-3, lines 58-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided differing pin diameters as taught by Eriksen to the system of Li to allow for coupling (col. 2-3, lines 58-18).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0033264) in view of Lu (US 2016/0365687), and further in view of Rijssemus (US 2012/0081190), and further in view of Reddy (US 2006/0148474).

Claim 20, Li is silent regarding the signal splitting device of claim 1, wherein each of said first and second connecting terminals is configured to carry a radio-frequency signal and a current of at least 10 A.
Reddy teaches the signal splitting device of claim 1, wherein each of said first and second connecting terminals is configured to carry a radio-frequency signal and a current of at least 10 A (i.e. 8-12 Amp flow) (p. 0003).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided typical current flow as taught by Reddy to the system of Li to have provided a typical current flow to the RF signal processing (p. 0003).

Allowable Subject Matter
Claims 8-11, 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-7, 12-15, 20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210091519 A1	Henningsen; Jimmy Ciesla et al.
US 20180335595 A1	Takeuchi; Kenichiro et al.
US 20150380814 A1	Boutayeb; Halim et al.
US 6309251 B1		Tang; Danny Q.
US 5058198 A		Rocci; Joseph D. et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             5/18/2022